Case: 20-20631     Document: 00515830051         Page: 1     Date Filed: 04/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  April 21, 2021
                                  No. 20-20631                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Chijioke Victor Okoro, also known as Chiji V. Okoro, also
   known as Victor Okoro,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                               No. 4:19-CV-4837


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Chijioke Victor Okoro appeals the district court’s order granting the
   Government’s Rule 12(c) Motion for Judgment on the Pleadings. Okoro was




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20631       Document: 00515830051            Page: 2      Date Filed: 04/21/2021




                                       No. 20-20631


   naturalized in 1999 but convicted of various federal crimes in 2002. The
   Government moved to revoke his naturalization. We AFFIRM.
                  I. Factual and Procedural History
          Chijioke Victor Okoro was a licensed physician in Houston, Texas
   from 1989 to 2003. He owned and operated several medical clinics. Okoro is
   a native of Nigeria, and he applied for naturalization in November 1997.
   Immigration and Naturalization Services (INS) approved his application in
   May 1999. On June 25, 1999, Okoro was admitted as a naturalized citizen and
   issued a Certificate of Naturalization.
          In February 2002, a grand jury indicted Okoro on twenty-five counts,
   including (1) fifteen counts of mail fraud under 18 U.S.C. § 1341; (2) three
   counts of filing false federal income tax returns under 26 U.S.C. § 7206(1);
   and (3) seven counts of health care fraud under 18 U.S.C. § 1347.The counts
   stemmed from Okoro’s conduct between 1995 and 2002. During that time,
   Okoro billed Medicare for treatments that he never provided and funneled
   the excess payments to his clinics. In October 2002, a jury convicted him of
   all twenty-five counts. Okoro was ultimately sentenced to 151 months
   imprisonment and three years of supervised release in August 2005.1
          In December 2019, the Government filed a complaint seeking
   revocation of Okoro’s naturalization on four grounds: (1) he illegally
   procured naturalization because he committed a crime involving moral
   turpitude during the statutory period; (2) he illegally procured his
   naturalization because he committed unlawful acts adversely reflecting on his
   moral character during the statutory period; (3) he illegally procured


          1
            Okoro was originally sentenced to the same length of imprisonment in 2002, but
   he appealed. We affirmed his conviction and remanded for resentencing. United States v.
   Okoro, 213 F. App’x 348, 352 (5th Cir. 2007) (per curiam).




                                             2
Case: 20-20631      Document: 00515830051          Page: 3    Date Filed: 04/21/2021




                                    No. 20-20631


   naturalization by providing false testimony during his naturalization
   interview; and (4) he willfully misrepresented and concealed material facts
   during his naturalization proceedings.
          The district court granted the Government’s Rule 12(c) motion,
   concluding that Okoro illegally procured his naturalization while having
   committed unlawful acts adversely reflecting on his moral character. The
   district court did not reach the other grounds for the motion. This appeal
   followed.
                          II. Standard of Review
          “We review [the] district court’s dismissal under Federal Rule of
   Civil Procedure 12(c), applying the same de novo standard as to a Rule
   12(b)(6) motion to dismiss.” Aldridge v. Miss. Dep’t of Corr., 990 F.3d 868,
   873 (5th Cir. 2021).
                                III. Discussion
          Okoro argues that the district court erred when it granted the
   Government’s motion. He argues that the granting of the motion violated his
   right to due process and that the motion was improperly granted in light of
   material fact issues and possible affirmative defenses.
                               1. Due Process Concerns
          Okoro asserts that the district court erred by granting the motion
   because “denaturalizing an individual without the full benefits of trial results
   in severe due process deprivations.” We disagree.
          Okoro argues that he was deprived of his right to allocution before
   being deemed denaturalized. Federal Rule of Criminal Procedure
   32(i)(4)(A)(ii) requires sentencing judges to permit defendants to speak
   before they are sentenced. FED. R. CRIM. P. 32(i)(4)(A)(ii). The right is
   only guaranteed in criminal proceedings. See FED. R. CRIM. P. 1(a)(1)




                                          3
Case: 20-20631      Document: 00515830051           Page: 4    Date Filed: 04/21/2021




                                     No. 20-20631


   (“These rules govern the procedure in all criminal proceedings in the United
   States district courts, the United States courts of appeals, and the Supreme
   Court of the United States.). “A denaturalization suit is not a criminal
   proceeding.” Schneiderman v. United States, 320 U.S. 118, 160 (1943). Okoro
   did not have a right to allocution under the Federal Rules, and we decline his
   invitation to expand the right to non-criminal proceedings.
          Okoro does not identify any other rights of which he was allegedly
   deprived. Moreover, our sister circuits have concluded that denaturalization
   proceedings require fewer due process protections than criminal
   proceedings. See United States v. Mandycz, 447 F.3d 951, 962 (6th Cir. 2006);
   United States v. Schellong, 717 F.2d 329, 336 (7th Cir. 1983). We thus cannot
   conclude that Okoro was deprived of his right to due process.
                        2. Merits of the Government’s Motion
          Okoro next argues that the district court impermissibly granted the
   Government’s motion because there were material fact issues and affirmative
   defenses that he could have raised. We disagree.
          Though the Government listed four justifications for denaturalizing
   Okoro, the district court only granted the motion pursuant to one of the
   Government’s justifications. The district court concluded that the pleadings
   demonstrate that Okoro committed unlawful acts reflecting on his moral
   character during the statutory period.
          To acquire citizenship, one must meet several statutory requirements
   under 8 U.S.C. § 1427. Section 1427(a)(3) provides that “[n]o person . . .
   shall be naturalized unless such applicant . . . during all the periods referred
   to in this subsection has been and still is a person of good moral character . .
   . .” Applicants must maintain good moral character for a statutory period
   spanning from five years before they file their application for naturalization
   to the day that they take the oath. Id. at § 1427(a).




                                            4
Case: 20-20631        Document: 00515830051             Page: 5      Date Filed: 04/21/2021




                                        No. 20-20631


           Though Congress did not define “good moral character,” it listed
   convictions for various offenses that prevent individuals from establishing
   good moral character. See 8 U.S.C. § 1101(f)(1)–(9); 8 C.F.R. § 316.10(b)(1)–
   (3). The list is not exhaustive. See § 1101(f)(9) (“The fact that any person is
   not within any of the foregoing classes shall not preclude a finding that for
   other reasons such person is or was not of good moral character.”).
   Applicants must also avoid committing offenses that adversely reflect upon
   their moral character during the statutory period. See § 316.10(b)(3)(iii).
           We must determine whether the Government’s pleadings
   demonstrate by “clear, convincing, and unequivocal evidence” 2 that Okoro
   lacked good moral character from November 6, 1992 to June 25, 1999. The
   Government’s complaint alleges that between June 1996 and June 1999,
   Okoro committed criminal acts including mail fraud and aiding and abetting
   in violation of 18 U.S.C. §§ 1341 and 2.
           Okoro was convicted in 2002, more than three years after the period
   during which he was required to demonstrate good moral character. Though
   Okoro was not convicted of these offenses during the statutory period, the
   Government proved that he committed the offenses during that time. Okoro’s
   offenses involve “dishonesty, false, statement, or fraud [and] reflect
   adversely on moral character.” United States v. Dor, 729 F. App’x 793, 798
   (11th Cir. 2018) (per curiam).
           The offenses fall within § 316.10(b)(3)(iii)’s prohibition on offenses
   that adversely reflect upon one’s moral character. The statute compels the
   conclusion that Okoro lacked good moral character absent extenuating
   circumstances. Id. at § 316.10(b)(3)(iii). The district court concluded that


           2
             Fedorenko v. United States, 449 U.S. 490, 505 (1981) (quoting Schneiderman, 320
   U.S. at 125).




                                              5
Case: 20-20631       Document: 00515830051          Page: 6   Date Filed: 04/21/2021




                                     No. 20-20631


   Okoro did not present evidence of any extenuating circumstances, and we
   agree.
            Okoro’s final argument is that he has affirmative defenses of laches
   and the statute of limitations. However, he failed to raise those defenses
   before the district court. Okoro’s only claim to an affirmative defense is a
   statement in his answer that “[He] Will Assert Appropriate Affirmative
   Defenses to the Government Claim.”
            Okoro argues that his statement adequately raised affirmative
   defenses, but he relies on cases that are readily distinguishable. He relies on
   United States v. GSD&M Idea City LLC, No. 3:11–CV–1154, 2014 WL
   11320447 (N.D. Tex. June 10, 2014). In GSD&M Idea City, the district court
   concluded that a non-pleaded affirmative defense was adequately raised
   because the elements of the defense appeared “on the face of the complaint
   and in judicially noticeable facts and materials.” 2014 WL 11320447 at *3.
            No affirmative defenses are apparent from the pleadings, so the
   district court could not consider any potential defenses. Okoro failed to raise
   the defenses and may not present them for the first time on appeal. See FDIC
   v. Mijalis, 15 F.3d 1314, 1327 (5th Cir. 1994) (“If an argument is not raised to
   such a degree that the district court has an opportunity to rule on it, we will
   not address it on appeal.”).
                                  IV. Conclusion
            For the aforementioned reasons, we AFFIRM the district court’s
   order granting the Government’s Rule 12(c) Motion for Judgment on the
   Pleadings.




                                          6